Filed 02/18/21                             Case 15-02122                        Doc 585



       1                                  NOT FOR PUBLICATION

       2

       3                         UNITED STATES BANKRUPTCY COURT

       4                         EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                   Case No. 14-25820-A-11
       7   INTERNATIONAL MANUFACTURING GROUP,
           INC.,
       8

       9
                           Debtor.
      10

      11
           BEVERLY N. MCFARLAND,                    Adv. No. 15-2122-A
      12
                           Plaintiff,               IWC-11
      13
                  V.                                MEMORANDUM
      14
           LARRY A. CARTER et al.,
      15
                           Defendants.
      16

      17

      18                    Argued and submitted on February 17, 2021

      19                             at Sacramento, California

      20            Honorable Fredrick E. Clement, Bankruptcy Judge Presiding

      21
                 Appearances:   Christopher D. Sullivan, Karen Diep, Lynn
      22
                                Hollenbeck, Diamond McCarthy LLP for
                                plaintiff Beverly N. McFarland; Ian W.
      23
                                Craig, Law Offices of Ian W. Craig and
                                Glenn W. Peterson, Peterson Watts Law
      24
                                Group, LLP for defendants Larry A. Carter,
                                Jack T. Sweigart, Victoria J. Sweigart,
      25
                                JTS Communities, Inc., C.I.M.G. JV, LLC,
                                Bristol Insurance Company, and SCB
      26
                                Investments
      27

      28
Filed 02/18/21                              Case 15-02122                               Doc 585



      1           May a plaintiff seek to impose liability arising from the same

      2    transaction or occurrence against different defendants under different

      3    positions?      Yes, provided the plaintiff’s positions in the different

      4    actions are not mutually exclusive.

      5    I.     FACTS

      6           A.      International Manufacturing Group
      7           International Manufacturing Group, Inc. (“IMG”) imported latex,

      8    nitrile and other medical gloves manufactured in Asia for sale in the

      9    United States.      It purported to have two sides of its business: a

     10    retail division and a wholesale division.        Sometimes the retail

     11    division broke even; sometimes it lost money.

     12           In reality, the wholesale division was a $150 million dollar

     13    Ponzi scheme.      The central player in the IMG’s Ponzi scheme was Deepal

     14    Wannakuwatte (“Wannakuwatte”).       Starting in 2004, Wannakuwatte

     15    “solicited investors to invest in ‘bids’ related to purported

     16    shipments of gloves from Asian manufacturers—primarily Malaysia—to

     17    IMG’s purposed customers, in particular the U.S. Department of

     18    Veterans Affairs.”      Compl. 4:5-7, June 8, 2015, ECF No. 1.   “IMG’s

     19    investors were told that their investments were directly related to

     20    such shipments, and they were essentially financing IMG’s supposedly

     21    highly profitable inventory purchases.”      Id. at 4:7-9.    In exchange,

     22    investors received short-term promissory notes paying between 12% and

     23    20%.   Rather than being used to purchase and import gloves, the

     24    investor’s monies were used to fuel the Ponzi scheme and were diverted

     25    to Wannakuwatte and others.

     26           Wannakuwatte used account number 4841 at California Bank & Trust

     27    to carry out his financial machination.      That account functioned as a

     28    “common pot” into which monies from new investors were deposited and
                                                   2
Filed 02/18/21                             Case 15-02122                                  Doc 585



      1    payments to existing creditors were made.       Id. at 4:15-20.   “Virtually

      2    all payments made to IMG’s investors were made with funds obtained

      3    from new investors and/or other lenders.”       Id. at 4:20-21.

      4          Among Wannakuwatte’s investors were Larry A. Carter, Jack T.

      5    Sweigart and related entities (collectively “Carter and Sweigart”).

      6    Carter and Sweigart invested $83.2 million in IMG.       They also provided

      7    standby letters of credit to IMG, which Wannakuwatte used as

      8    collateral for loans from California Bank & Trust.      The California

      9    Bank & Trust loans provided Wannakuwatte large amounts of cash that

     10    Wannakuwatte used to prop up his Ponzi scheme.       Carter and Sweigart

     11    sustained a net loss of $26.7 million in the Ponzi scheme (investing

     12    $83.2 million and receiving $56.5 million back).       Gabrielson Dep.

     13    202:24-203:3 and McFarland Dep. 127:14-128:4, Separate Statement

     14    Undisputed Facts Exh. 14 & 15, October 13, 2020, ECF No. 545.

     15          In 2014, IMG sought Chapter 11 protection.      Beverly McFarland

     16    (“McFarland”) was appointed the Chapter 11 trustee.      A liquidating

     17    plan was confirmed, which continued McFarland’s service as trustee.

     18          Wannakuwatte was charged with, and pled guilty to, fraud.       First

     19    Am. Compl. 5:5-10, ECF No. 1.    For this role, he was sentenced to 20

     20    years in prison.   Id.

     21          B.   The Carter/Sweigart Action
     22          In 2015, McFarland filed the instant adversary proceeding against

     23    Carter and Sweigart to recover fraudulent conveyances.       Compl., ECF

     24    No. 1; 11 U.S.C. §§ 548(a)(1)(A), 544; Cal. Civ. Code § 3439.04

     25    (“Carter/Sweigart action”).     Carter and Sweigart filed an answer, ECF

     26    No. 13.

     27          C.   The California Bank & Trust Action
     28          In 2016, McFarland filed an adversary proceeding against
                                                  3
Filed 02/18/21                             Case 15-02122                                   Doc 585



      1    California Bank & Trust.    McFarland v. California Bank & Trust, No.

      2    16-02090 (Bankr. E.D. Cal. May 6, 2016) (“California Bank & Trust

      3    action”).   That complaint alleged causes of action for fraud.       11

      4    U.S.C. § 544; Cal. Civ. Code § 3439 et seq.; First Am. Compl., August

      5    24, 2016, ECF No. 54.    McFarland’s contentions are well-summarized in

      6    her statements that California Bank & Trust “played a pivotal role in

      7    facilitating Wannakuwatte’s scheme,” advanced funds to Wannakuwatte on

      8    his “instruction,” and without “any supporting documentation,” and

      9    “turn[ed] a blind eye to many glaring red flags of potential fraud on

     10    the part of IMG.”   First Am. Compl. 3:8-19.

     11          Eventually, McFarland and California Bank & Trust settled the

     12    action for a sizable (though confidential) sum.

     13    II.   PROCEDURE

     14          Carter and Sweigart now move for summary judgment.       Fed. R. Civ.

     15    P. 56, incorporated by Fed. R. Bankr. P. 7056.      They contend that

     16    McFarland is judicially estopped by her statements in the California

     17    Bank & Trust action from asserting that they are “active participants”

     18    in the Ponzi scheme rather than “victims.”      Mem. P.&A. 1:27-28,

     19    October 13, 2020, ECF No. 543.     McFarland opposes the motion. 1

     20    III. JURISDICTION

     21          This court has jurisdiction.    28 U.S.C. §§ 1334(a)-(b), 157(b);

     22    see also General Order No. 182 of the Eastern District of California.

     23    This is a statutorily core, but a constitutionally non-core,

     24    proceeding.   28 U.S.C. § 157(b)(2)(H).    The parties have consented to

     25    1 Carter and Sweigart have objected to portions of Christopher Sullivan’s
           declaration. Objection, November 17, 2020, ECF No. 563. Defendants’
     26    objections are sustained and overruled as follows: (1) Objection No. 1:
           entire Decl. of Sullivan, overruled, LBR 7056-1(f) (lack of particularity and
     27    identification of impacted separate statement of facts); (2) Objection No. 2:
           sustained, Fed. R. Evid. FRE 602, 701; and (3) Objection No. 3: sustained
     28    insofar as it addresses plaintiff McFarland’s intentions, Fed. R. Evid. 602.
                                                  4
Filed 02/18/21                             Case 15-02122                               Doc 585



      1    final orders and judgments by this court by failing to object in a

      2    timely manner.     Scheduling Order 2:12, 6:3-7, September 1, 2016, ECF

      3    No. 30 (setting deemed consent deadline 45 days prior to October 19,

      4    2017); 28 U.S.C. § 157(c)(1).     Executive Benefits Ins. Agency v.

      5    Arkison, 573 U.S. 25, 38 (2014) (fraudulent conveyances); Wellness

      6    Int'l Network, Ltd. v. Sharif, 135 S.Ct. 1932, 1939 (2015) (implied

      7    consent).

      8    IV.   LAW

      9          A.     Summary Judgment
     10          Federal Rule of Civil Procedure 56 requires the court to grant

     11    summary judgment on a claim or defense “if the movant shows that there

     12    is no genuine dispute as to any material fact and the movant is

     13    entitled to judgment as a matter of law.”       Fed. R. Civ. P. 56(a),

     14    incorporated by Fed. R. Bankr. Proc. 7056.       “[T]he mere existence of

     15    some alleged factual dispute between the parties will not defeat an

     16    otherwise properly supported motion for summary judgment; the

     17    requirement is that there be no genuine issue of material fact.”

     18    California v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (citing

     19    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).        “A

     20    fact is ‘material’ when, under the governing substantive law, it could

     21    affect the outcome of the case.”     Thrifty Oil Co. v. Bank of Am. Nat’l

     22    Trust & Sav. Ass’n, 322 F.3d 1039, 1046 (9th Cir. 2003) (citing

     23    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

     24          “The court must view the evidence in the light most favorable to

     25    the non-movant and draw all reasonable inferences in the non-movant’s

     26    favor.”     Swoger v. Rare Coin Wholesalers, 803 F.3d 1045, 1047 (9th

     27    Cir. 2015) (citing Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d

     28    1252, 1257 (9th Cir. 2001)).
                                                  5
Filed 02/18/21                             Case 15-02122                               Doc 585



      1          A shifting burden of proof applies to motions for summary

      2    judgment.    In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.

      3    2010).   “The moving party initially bears the burden of proving the

      4    absence of a genuine issue of material fact.”     Id.

      5          “Where the non-moving party [e.g., a plaintiff] bears the burden

      6    of proof at trial, the moving party need only prove that there is an

      7    absence of evidence to support the non-moving party’s case. Where the

      8    moving party meets that burden, the burden then shifts to the non-

      9    moving party to designate specific facts demonstrating the existence

     10    of genuine issues for trial.”    Id. (citation omitted). The Ninth

     11    Circuit has explained that the non-moving party’s “burden is not a

     12    light one.    The non-moving party must show more than the mere

     13    existence of a scintilla of evidence.”     Id.   “In fact, the non-moving

     14    party must come forth with evidence from which [the factfinder] could

     15    reasonably render a verdict in the non-moving party’s favor.”      Id.

     16          When the moving party has the burden of persuasion at trial

     17    (e.g., a plaintiff on claim for relief or a defendant as to an

     18    affirmative defense), the moving party’s burden at summary judgment is

     19    to “establish beyond controversy every essential element of its . . .

     20    claim.” S. California Gas Co. v. City of Santa Ana, 336 F.3d 885, 888

     21    (9th Cir. 2003) (internal quotation marks omitted).     In such a case,

     22    there is no need to disprove the opponent’s case “[i]f the evidence

     23    offered in support of the motion establishes every essential element

     24    of the moving party’s claim or [affirmative] defense.” Hon. Virginia

     25    A. Phillips & Hon. Karen L. Stevenson, Federal Civil Procedure Before

     26    Trials, Calif. & 9th Cir. Edit., Summary Judgment, Burden of Proof ¶

     27    14:126.1 (Rutter Group 2019).

     28          A party may support or oppose a motion for summary judgment with
                                                  6
Filed 02/18/21                            Case 15-02122                                Doc 585



      1    affidavits or declarations that are “made on personal knowledge” and

      2    that “set out facts that would be admissible in evidence.”     Fed. R.

      3    Civ. P. 56(c)(4).   The assertion “that a fact cannot be or is

      4    genuinely disputed” may be also supported by citing to other materials

      5    in the record or by “showing that the materials cited do not establish

      6    the absence or presence of a genuine dispute, or that an adverse party

      7    cannot produce admissible evidence to support the fact.”     Fed. R. Civ.

      8    P. 56(c)(1).

      9          “A motion for summary judgment cannot be defeated by mere

     10    conclusory allegations unsupported by factual data.”   Angel v.

     11    Seattle-First Nat’l Bank, 653 F.2d 1293, 1299 (9th Cir. 1981) (citing

     12    Marks v. U.S. Dep’t of Justice, 578 F.2d 261, 263 (9th Cir. 1978)).

     13    “Furthermore, a party cannot manufacture a genuine issue of material

     14    fact merely by making assertions in its legal memoranda.”     S.A.

     15    Empresa de Viacao Aerea Rio Grandense v. Walter Kidde & Co., 690 F.2d

     16    1235, 1238 (9th Cir. 1982).

     17          B.   Judicial Estoppel
     18          “[W]here a party assumes a certain position in a legal

     19    proceeding, and succeeds in maintaining that position, he may not

     20    thereafter, simply because his interests have changed, assume a

     21    contrary position, especially if it be to the prejudice of the party

     22    who has acquiesced in the position formerly taken by him.”     Davis v.

     23    Wakelee, 156 U.S. 680, 689 (1895); New Hampshire v. Maine, 532 U.S.

     24    742, 749 (2001).    Known as judicial estoppel, where applicable, the

     25    rule prevents parties from changing positions.    Pegram v. Herdrich,

     26    530 U.S. 211, 227, n. 8 (2000).    The rule applies to inconsistent

     27    positions taken in “the same litigation” and “in two different cases.”

     28    Rissetto v. Plumbers and Steamfitters Local 343, 94 F.3d 597, 605 (9th
                                                 7
Filed 02/18/21                           Case 15-02122                                Doc 585



      1    Cir. 1996) (citations omitted).

      2          Judicial estoppel protects the integrity of the judicial process

      3    and falls within the trial court’s discretion.    New Hampshire, 532

      4    U.S. at 750; Soames Lane Trust v. Gonzalez (In re Soames Lane Trust),

      5    2016 WL 4198426 *5 (9th Cir. August 8, 2016).    To determine whether to

      6    invoke judicial estoppel, the court considers the following:

      7          (1) Is the party's later position clearly inconsistent with
                 its earlier position? (2) Did the party succeed in
      8          persuading a court to accept its earlier position, creating
                 a perception that the first or second court was misled? and
      9          (3) Will the party seeking to assert an inconsistent
                 position “derive an unfair advantage or impose an unfair
     10          detriment on the opposing party?
     11    Baughman v. Walt Disney World Co., 685 F.3d 1131, 1133 (9th Cir.

     12    2012), quoting New Hampshire, 532 U.S. at 750-751 (quotation marks

     13    omitted).

     14          For the first element, the inconsistencies apparent in the latter

     15    case must be material to the issues in dispute in the prior case.

     16    Baughman, 685 F.3d at 1133 (holding that the Americans With

     17    Disabilities Act plaintiff’s statement about her inability to use a

     18    wheelchair was not “peripheral” or “immaterial[,]” but “central” to

     19    her earlier claim that she couldn’t access the defendant’s facilities

     20    by using a wheelchair).   Moreover, “clearly inconsistent positions”

     21    exactly oppose one another, and do not just undermine one another.

     22    King v. Herbert J. Thomas Mem'l Hosp., 159 F.3d 192, 196 (4th Cir.

     23    1998) (holding that judicial estoppel requires “mutually inconsistent

     24    positions”); See e.g., Baughman, 685 F.3d 1133.    “Doubts about

     25    inconsistency” should be resolved against the party asserting judicial

     26    estoppel.   Contech Const. Prod., Inc. v. Heierli, 764 F.Supp.2d 96,

     27    116 (D.D.C. 2011); Shea v. Clinton, 880 F.Supp.2d 113, 117 (D.D.C.

     28    2012).
                                                8
Filed 02/18/21                           Case 15-02122                              Doc 585



      1          The party asserting judicial estoppel bears the burden of proof

      2    as to its applicability.   Abara v. Altec Indus., Inc., 838 F.Supp.2d

      3    995, 1006 (E.D. Cal. 2011).

      4    V.    DISCUSSION

      5          A trustee’s right to avoid payments to Ponzi scheme investors is

      6    largely determined by three things: (1) the amount of monies received

      7    by the investors (net positive or negative to the initial investment);

      8    (2) the investors’ good faith, or lack thereof; and (3) what payments

      9    they received within the statute of limitations:

     10          ...[F]ederal courts have generally followed a two-step
                 process. First, to determine whether the investor is
     11          liable, courts use the so-called “netting rule.” Amounts
                 transferred by the Ponzi scheme perpetrator to the investor
     12          are netted against the initial amounts invested by that
                 individual. If the net is positive, the receiver has
     13          established liability, and the court then determines the
                 actual amount of liability, which may or may not be equal
     14          to the net gain, depending on factors such as whether
                 transfers were made within the limitations period or
     15          whether the investor lacked good faith. If the net is
                 negative, the good faith investor is not liable because
     16          payments received in amounts less than the initial
                 investment, being payments against the good faith losing
     17          investor's as-yet unsatisfied restitution claim against the
                 Ponzi scheme perpetrator, are not avoidable within the
     18          meaning of UFTA....
     19          Second, to determine the actual amount of liability, the
                 court permits good faith investors to retain payments up to
     20          the amount invested, and requires disgorgement of only the
                 “profits” paid to them by the Ponzi scheme....Payments up
     21          to the amount of the initial investment are considered to
                 be exchanged for “reasonably equivalent value,” and thus
     22          not fraudulent, because they proportionally reduce the
                 investors' rights to restitution. If investors receive
     23          more than they invested, “[p]ayments in excess of amounts
                 invested are considered fictitious profits because they do
     24          not represent a return on legitimate investment activity.”
     25    Donell v. Kowell, 533 F.3d 762, 771-72 (9th Cir. 2008).

     26          In deciding whether the trustee’s Carter/Sweigart action is

     27    barred by judicial estoppel, this court needs not look further than

     28
                                                9
Filed 02/18/21                             Case 15-02122                                   Doc 585



      1    the “clearly inconsistent positions” element. 2      New Hampshire, 532

      2    U.S. at 750-51; Baughman, 685 F.3d at 1133.

      3           A.   Different Standards
      4           Carter and Sweigart argue that McFarland’s characterization of

      5    them as “victims” or “investors” in the California Bank & Trust action

      6    is inconsistent with her characterization of them as “co-

      7    perpetrators.” Their argument fails since Carter and Sweigart may

      8    easily be both given the circumstances and the two positions are not

      9    mutually inconsistent.    Herbert J. Thomas Mem’l Hosp., 159 F.3d at

     10    196.

     11           Having sustained a net loss of $26.7 million the defendants are

     12    unquestionably victims.    But whether they will be allowed to retain

     13    funds received from IMG/Wannakuwatte up to the amount of their initial

     14    investment is determined by their good faith, or lack thereof.

     15    Donell, 533 F.3d at 771 n. 3.     Good faith is an objective standard and

     16    may be defeated if “circumstances would place a reasonable person on

     17    inquiry and a lack of due diligence.”      In re Agric. Research & Tech.

     18    Group, 916 F.2d 528, 535-36 (9th Cir. 1990).      Since the standard

     19    requiring the defendants’ disgorgement of monies received is

     20    relatively low, i.e., inquiry notice and a lack of due diligence,

     21    these differing positions, even if supported by the evidentiary

     22
           2 This court believes that Carter and Sweigart have waived this affirmative
     23    defense by failing to plead it, ECF No. 13. Go Global, Inc. v. Sig Rogich
           (In re Go Global, Inc.), 2016 WL 6901265 *10 (9th Cir. BAP November 22, 2016)
     24    (judicial estoppel is an affirmative defense that must be pled); First Am.
           Answer, July 6, 2017, ECF No. 43 (fourth and sixth affirmative defenses
           pleading equitable estoppel and estoppel by full performance). Though
     25
           judicial estoppel may be raised sua sponte, Allen v. C & H Distribs., LLC,
           813 F.3d 566, 571 n.4 (5th Cir. 2015), the court will not do so in this case.
     26    Lest the defendants perceive the court’s ruling as based on a procedural
           deficiency that might be corrected by seeking leave to file an amended
     27    answer, Fed. R. Civ. P. 15(a)(2), incorporated by Fed. R. Bankr. P. 7015, the
           court will address the merits of the defense.
     28
                                                 10
Filed 02/18/21                             Case 15-02122                                   Doc 585



      1    record, are not mutually inconsistent.

      2          B.   Clear Inconsistency
      3          Carter and Sweigart failed to show that McFarland took “clearly

      4    inconsistent positions” with respect to their actions. 3      In the present

      5    action, McFarland contends that Carter and Sweigart are not “Innocent

      6    Investors” in the IMG Ponzi scheme.     Responses to Request for

      7    Admission, Set One, Request No. 97 (Carter) and Request No. 100

      8    (Carter), Response to Separate Statement of Undisputed Material Facts

      9    Exhs. 2 & 3, November 3, 2020, ECF No. 557. 4

     10          Carter and Sweigart contend that McFarland’s assertion is

     11    directly contrary to her position towards them in the California Bank

     12    & Trust action.   This court disagrees.    In the California Bank & Trust

     13    action, McFarland’s complaint specifically names those investors whom

     14    she believed to have acted without knowledge or notice of the fraud:

     15          [International Manufacturing Group] had a number of
                 creditors whom could have avoided the [California Bank &
     16          Trust] Purported Principal Transfers...These creditors
                 include, but are not limited to, the following (along with
     17          other innocent creditors, the “Innocent Creditors”): Ron
                 Ashely, Ryan Ashley, Ashely Backman, Arless Botta, Inger
     18
           3 The parties’ discussion about what California Bank & Trust knew, or should
     19    have known, and when they knew, or should have known it, with respect to
           Wannakuwatte’s activities is not germane to determine whether McFarland is
     20    judicially estopped with respect to Carter and Sweigart. The key issue is
           whether McFarland has taken mutually inconsistent positions with respect to
     21    Carter and McFarland’s status or actions, and not whether blame attaches to
           California Bank & Trust. Any argument that McFarland’s position in the
     22    California Bank & Trust action was that California Bank & Trust was
           Wannakuwatte’s sole abettor is not supported by the record.
           4 Clear and unambiguous responses to requests for admission bind; ambiguous
     23
           responses may be construed by the court to determine their scope and effect.
     24    Johnson v. DeSoto County Bd. of Commrs, 204 F.3d 1335, 1340 (11th Cir. 2000).
           The court has considered the plaintiff’s responses to the numerous requests
           for admission cited and believes that both individually and collectively
     25
           those admissions fall well short of admitting Carter and Sweigart’s good
           faith in this matter and/or their status as innocent investors. Moreover, in
     26    response to the key Request for Admissions, Nos. 97, 100, which stated,
           “Admit that YOUR definition of Innocent Investors” in Paragraph 327 of the
     27    CBT COMPLAINT [includes Carter and Sweigart],” the plaintiff responded,
           “Denied.”
     28
                                                 11
Filed 02/18/21                           Case 15-02122                              Doc 585



      1          Brenner, Dennis & Kathryn DeLucio, David & Alaina Divine,
                 Richard Gere, David & Janice Hill, Michael & Janine Jones,
      2          Ellen Karlstad, Thomas Kim, July Leuvrey.

      3          The Innocent Creditors could not have reasonably discovered
                 the existence of the Ponzi scheme, the existence of
      4          [California Bank & Trust] Purported Principal Transfers, or
                 the fraudulent nature of the [California Bank & Trust]
      5          Purported Principal Transfer prior to May 31, 2013...

      6    First Am. Compl. ¶¶ 327-328, McFarland v. California Bank & Trust, No.

      7    16-2090 (Bankr. E.D. Cal. 2016), ECF No. 54.

      8          Later, in the California Bank & Trust action McFarland answered

      9    an interrogatory stating:

     10          The Innocent Investors, as defined in the [First Amended
                 Complaint] who were actual unsecured creditors of
     11          [International Manufacturing Group] and did not know or
                 suspect the existence of the [International Manufacturing
     12          Group] Ponzi scheme until on or after May 31, 2013. The
                 Innocent Investors are believed to include but not be
     13          limited to the Innocent Investors identified in the [First
                 Amended Complaint] by name in paragraph 327 of the [First
     14          Amended Complaint]. Additional Innocent Investors may
                 include but not be limited to Steven and Deanna Green
     15          (Claim No. 3), and David Wellenbrock (Claim No. 14). The
                 Innocent Investors could not have discovered the
     16          [International Manufacturing Group] Ponzi scheme prior to
                 May 31, 2013....
     17
           Plaintiff’s Response to California Bank & Trust Interrogatories, Set
     18
           One, Interrogatory No. 4, McFarland v. California Bank & Trust, No.
     19
           16-2090 (Bankr. E.D. Cal. 2016).
     20
                 Carter and Sweigart are absent from each list of “Innocent
     21
           Creditors.”   This is not the “clearly inconsistent” stance
     22
           contemplated by Pegram, New Hampshire, or their children.     As a
     23
           result, the motion will be denied.
     24
           /
     25
           /
     26
           /
     27
           /
     28
                                                12
Filed 02/18/21                           Case 15-02122                          Doc 585



      1    VI.   CONCLUSION

      2          For each of these reasons, defendants’ motion for summary

      3    judgment is denied.   The court will issue an order from chambers.

      4
                   February 18, 2021
      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                               13
Filed 02/18/21                                    Case 15-02122                                            Doc 585



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Attorneys for the Plaintiff(s)                 Attorneys for the Defendant(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  Robert T. Matsui United States Courthouse
                                                         501 I Street, Room 7-500
      9                                                  Sacramento, CA 95814
     10    Anthony Napolitano                            Marc A. Caraska
           1000 Wilshire Blvd #1500                      2100 Northrop Avenue, Ste 900
     11    Los Angeles, CA 90017                         Sacramento, CA 95825
           Joel Samuels
     12    1000 Wilshire Blvd #1500
     13
           Los Angeles, CA 90017

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                          14
